department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug si met re in re request for waiver of the minimum_funding_standard for of plan no ein agency dear this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the agency is a non-profit code sec_501 corporation that provides services that help to support strengthen and build better areas in which the agency has provided support include the agency has experienced substantial temporary hardship as evidenced by a negative net_worth in declining revenue and support over the years to and a net_operating_loss as of date a substantial portion of the agency's revenue is derived from reimbursements by the state which has significantly reduced the amount of reimbursements to be paid to the agency the agency support sec_11 main programs and some of these have either been mismanaged or have been unprofitable contributing to the financial difficulties of the agency the agency has taken steps to effect recovery and expects improved financial performance due to a restructuring and refocus on fiscal_year budgets for each of the agency's programs each of the program managers of the agency are to receive special budgetary training by outside consultants in fiscal planning and management and the consulting costs will be provided through a foundation grant at no cost to the agency the agency has identified and eliminated non- profitable portions of each program the agency is currently in the midst of a fundraising campaign and has already received commitments of of its goal the plan was amended to cease benefit accruals as of date and to not take compensation earned after date into account for the final_average_compensation used in benefit calculations as of date the ratio of the market_value of assets to the present_value of vested benefits is approximately your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to t ep ra t a2 as well sincerely martin l pippins manager employee_plans actuarial group cc manager ep classification
